White, J. (dissenting).
I respectfully dissent. In Matter of Cecilia A. (199 AD2d 582), where the respondents twice failed to appear for a hearing but were represented by counsel, we "reluctantly” found that they were not in default because they had consulted with their attorney and offered cogent reasons for their inability to attend the hearing. In this case, respondent never contacted his attorney, Family Court or any agency to advise them that he would not be able to attend the *901hearing on April 8, 1992. In fact, it can be surmised that he intentionally neglected to appear because a warrant had been issued for his arrest on a criminal charge. Accordingly, in the absence of an explanation from respondent for his failure to appear at the hearing, I see no reason to abandon our reluctance to depart from the well-settled rule that a party cannot appeal from an order entered upon default (see, Matter of Celeste M., 180 AD2d 437, 438; Matter of Male H., 179 AD2d 384, 385, lv dismissed, lv denied 79 NY2d 1026; Matter of Jones, 128 AD2d 403, 404). Therefore, I would dismiss the appeal.
Ordered that the order is reversed, on the law and the facts, without costs, and petition dismissed. [As amended by unpublished order entered Apr. 25, 1994.]